                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


GILBERT RAMIREZ,
          Plaintiff,                         No. 2:19-cv-0827 KJN P
     vs.


E. ROSE,
               Defendants.                   ORDER & WRIT OF HABEAS CORPUS
                                      /      AD TESTIFICANDUM

        Gilbert Ramirez, inmate # BC-8834, a necessary and material witness in proceedings in
this case on November 12, 2019, is confined in R.J. Donovan Correctional Facility, in the
custody of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate in
Court, 8th Floor, Courtroom 26 before Magistrate Judge Claire, United States District
Courthouse, 501 I Street, Sacramento, California on November 12, 2019, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, R.J. Donovan Correctional Facility, 480 Alta Road, San Diego, CA 92179:
         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: September 12, 2019



rami0827.841
